Citation Nr: 1204311	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a separate evaluation for lower extremity neurologic abnormalities associated with the service-connected lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for depressive disorder not otherwise specified (NOS).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.





ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision and an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The former rating decision continued the Veteran's 40 percent evaluation for a lumbar spine disability, while the latter rating decision denied service connection for depression as well as denied a TDIU.

The Veteran initiated an appeal with respect to each of these determinations.  He perfected his appeal by filing a substantive Appeal to Board (VA Form 9) with respect to the lumbar spine disability and a TDIU after statements of the case (SOCs) were issued in December 2009 and March 2010 respectively.  Regarding depression, no SOC was issued.  A March 2010 rating decision granting service connection and assigning an initial evaluation of 10 percent effective December 4, 2008, for depressive disorder NOS instead was issued.  An appeal was initiated by the Veteran with respect to this rating.

Subsequent to the December 2009 and March 2010 SOCs, additional evidence pertinent to the lumbar spine disability and to a TDIU was associated with the claims file.  The Veteran waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider some of this additional evidence in a May 2011 statement.  His representative impliedly waived this right for the other additional evidence in another May 2011 statement by "requesting that the Board render [a] decision based upon the evidence currently of record."  As such, the Board has jurisdiction to consider all the additional evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

A Video Conference hearing was scheduled regarding this matter in April 2011.  The Veteran's representative requested that it be postponed in statements dated in March 2011 and mid-May 2011.  In a late-May 2011 statement, the representative indicated that the Veteran desired to withdraw the hearing request altogether.  See 38 C.F.R. § 20.704(e).  No hearing therefore has been conducted.

The following determined regarding the issue of entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

Entitlement to a separate evaluation for lower extremity neurologic abnormalities as secondary to a lumbar spine disability has been added as an issue on appeal based on the evidence of record.  This issue, as well as the issues of entitlement to an initial evaluation in excess of 10 percent for depressive disorder NOS and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ/RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence does not show that the Veteran has any unfavorable ankylosis of his service-connected lumbar spine disorder.





CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in June 2008 of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was informed of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

An August 2008 letter repeated notification of the aforementioned.  In addition, it notified the Veteran of how VA determined disability ratings specifically for spine disabilities.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The June 2008 letter predated the initial adjudication by the AOJ/RO in September 2008.  All notice elements were addressed by this letter.  Nothing more was required.  It follows that the August 2008 letter went above and beyond what was required by readdressing these notice elements.  Further, the letter went above and beyond by providing specific rather than general notice concerning the disability rating element.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  Instead, he submitted some private treatment records on his own behalf.  

The Veteran was afforded VA spine examinations in June 2008, September 2009, and November 2010.  None of the examiners reviewed the claims file.  This is of no consequence, however.  Two, specifically the June 2008 examiner and the November 2010 examiner, at least reviewed some medical records regarding the Veteran.  Further, he gave an accurate history regarding his lumbar spine disability at all the examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

Each examiner additionally interviewed the Veteran regarding his current symptomatology.  Then, each examiner conducted a physical assessment.  Diagnostic testing was reviewed as necessary.  Each examiner finally documented all of the above actions in an examination report.  Accordingly, the Board finds that the examinations of record are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his lumbar spine disability.  He contends that this disability is more severe than contemplated by its currently assigned 40 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Disability of the musculoskeletal system such as that involved in this case is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected lumbar spine disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5003 in this case, is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5003 concerns degenerative arthritis.  The second four digits after the hyphen, 5242 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  Diagnostic Code 5242 concerns degenerative arthritis of the spine.  

This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5241, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A disability evaluation of 40 percent requires (1) forward flexion of the thoracolumbar spine limited to 30 degrees or less or (2) favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's lumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent rating is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board also notes that although SSA records are not referenced below, they included some of the VA and private treatment records which are set forth.

March 2008 private treatment records document that the Veteran reported to the hospital complaining of back pain for five days.  X-rays showed a normal lumbar spine.  Medicinal treatment was undertaken, followed by discharge.

April 2008 VA X-rays showed osteoarthropathy at L5-S1.  

VA treatment records dated in April 2008 reflect that the Veteran went to the hospital complaining of a three week episode of acute exacerbation of his back pain.  Medication was prescribed and he was discharged.  The Veteran appeared at VA for an unplanned visit the following day.  Medication and diagnostic studies were prescribed.  Two days later, the Veteran reported almost debilitating pain such that he could not move to VA via telephone.  He denied bowel or bladder impairment.  Medication was prescribed.

In his May 2008 claim, the Veteran stated that his body movement is very limited because of his back.

A VA treatment record dated in May 2008 contains the Veteran's indication that he occasionally has bowel problems.  

May 2008 VA magnetic resonance imaging (MRI) showed degenerative disc dessication at multiple levels, multilevel degenerative disc disease (DDD), a multiple disc bulges.  

The Veteran complained of constant back pain with flare-ups at the June 2008 VA spine examination.  He denied bladder and bowel complaints as well as erectile dysfunction.  It was noted that the Veteran had sought unplanned non-routine treatment for his back three times within the past year but that he did not have a history of incapacitating episodes.  Upon physical assessment, range of motion could not be performed due to instability and pain.  Thoracolumbar spine range of motion during flare-ups was speculated to decrease by 50 percent in all directions.  The May 2008 X-rays and MRI were reviewed.  It was determined that the Veteran had IVDS.  Degenerative arthritis was diagnosed.

April 2009 MRI showed a stable lumbar spine in comparison with May 2008.

At the September 2009 VA spine examination, the Veteran reported back pain with flare-ups he estimated as 90 percent disabling and decreased motion, among other things.  He additionally complained of bladder problems.  He denied bowel problems and erectile dysfunction.  An incapacitating episodes for which two weeks of bed rest was prescribed by a private hospital in February 2009 finally was reported.  Thoracolumbar range of motion was present albeit significantly decreased and with pain in all directions initially and repeatedly upon physical assessment.  There was no thoracolumbar ankylosis.  The April 2009 MRI was reviewed.  A diagnosis of DDD was made.

A private MRI dated in August 2010 showed multilevel herniated nucleus pulposus.

The Veteran complained of bladder problems at an August 2010 VA spine examination concerning his neck.  It was noted that these problems were due to his prostate gland condition.  The Veteran denied bowel problems.  No ankylosis was present in either the thoracolumbar spine or the cervical spine.

Also in August 2010, urinary problems and erectile dysfunction was reported by the Veteran at a VA genitourinary examination.  The urinary problems were determined to be effects of benign prostatic hypertrophy.  The most likely etiology of the erectile dysfunction was determined to be endocrine disease.

Back pain and decreased motion were among the Veteran's complaints at the November 2010 VA spine examination.  Neither impairment of the bladder or bowel nor erectile dysfunction was reported.  Upon physical assessment, thoracolumbar range of motion was present albeit significantly decreased and with pain in all directions initially and repeatedly.  No thoracolumbar ankylosis was present.  The April 2009 and August 2010 MRIs were reviewed.  Diagnoses of DDD and degenerative joint disease (DJD) were rendered.

K.S., the Veteran's son, indicated in an April 2011 statement that sometimes the Veteran's pain is so severe he will stay in bed.

To begin its analysis, the Board notes that the Veteran's competency regarding his reports/complaints and denials is undisputed because his symptoms are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that are within his/her realm of personal knowledge or are observed by him/her).  His credibility also is undisputed.  This is because no reason is found to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be assessed by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (listing inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility).  

The Board finds, based on the above, that entitlement to an evaluation of 40 percent is not warranted under the General Rating Formula.  The criteria for the higher ratings of 50 and 100 percent have not been met.

There is no indication that the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine including both the thoracolumbar and cervical segments.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (6) (noting that the thoracolumbar and cervical spine segments are to be separately evaluated but shall be considered a single disability with one evaluation when there is unfavorable ankylosis of both segments).  Further, there is no indication of any ankylosis, whether unfavorable or favorable, whatsoever.  

At least some lumbar spine motion is possible even taking into account DeLuca and associated regulations.   Thoracolumbar spine range of motion was present in all six directions upon initial and repeated testing, albeit significantly decreased and with pain, at two of the aforementioned VA examinations.  One was the last such examination in November 2010.  It follows that actual immobility and consolidation of the thoracolumbar segment of the Veteran's spine was not present previously despite his prior competent and credible complaint of almost debilitating pain such that he could not move and the fact that range of motion could not be assessed at a prior VA examination.  The Veteran indeed competently and credibly reported body movement, albeit very limited such movement, due to his back.  His competent and credible estimation that he is 90 percent disabled during flare-ups additionally suggests that he retains 10 percent range of motion then.  It further was speculated that his range of motion decreased by only 50 percent, leaving him with half of his range of motion, during flare-ups at one VA examination.  

Perhaps more importantly, thoracolumbar ankylosis specifically was not found at three of the four aforementioned VA examinations (no findings were made in this regard at the fourth).  One also found no ankylosis of the cervical spine.  Ankylosis is not referenced in VA or private treatment records.  

Next found by the Board is that entitlement to a separate rating is not warranted under the General Rating Formula for any objective neurologic abnormalities associated with the Veteran's lumbar spine disability other than possibly lower extremity neurologic abnormalities which are addressed in the remand below.  Bowel impairment, bladder impairment, or erectile dysfunction related to this disability indeed is not established.

Only one competent and credible complaint of occasional bowel problems is of record.  Such problems competently and credibly were denied once before this complaint and several times thereafter.  As such, persistent bowel problems are not found.  Of further note is that it was not determined that the Veteran's lumbar spine disability caused even this one complaint of occasional bowel problems.

Bladder problems competently and credibly consistently were denied by the Veteran at first but later fairly competently and credibly consistently were reported by him.  However, these problems never were attributed to his lumbar spine disability.  It instead similarly was concluded once that they were due to his prostate gland condition and once that they were the effects of benign prostatic hypertrophy.

The Veteran competently and credibly denied erectile dysfunction throughout most of the period on appeal.  In fact, he only competently and credibly reported this condition once.  This was at a VA genitourinary examination rather than at a VA spine examination or with respect to VA or private treatment regarding his lumbar spine disability.  The most likely etiology of the Veteran's erectile dysfunction was determined to be endocrine disease rather than his lumbar spine disability.

Finally, the Board finds that the Formula for Rating IVDS is for application.  Yet use of this formula would not result in even a 40 percent rating.

IVDS particularly was found at one of the aforementioned VA examinations.  MRI on one occasion show abnormalities such as degenerative disc dessication and DDD akin to IVDS.  Further, diagnoses of DDD and DJD are of record and were based on such MRI as well as X-ray findings.

There is evidence of acute signs and symptoms due to IVDS requiring treatment by a physician.  The Veteran was seen at the hospital for his back twice in two months in 2008.  He also appeared at VA for an unplanned visit and telephoned regarding his back within this timeframe.  Although no corroborating records exist, the Veteran competently and credibly reported going to the hospital for treatment concerning his back once in 2009.  

There also is some evidence that the acute signs and symptoms of the Veteran's IVDS required bed rest prescribed by a physician.  Medication rather than bed rest was prescribed in 2008.  A history of incapacitating episodes thus was not found at the VA spine examination later in 2008 despite his non-routine treatment at the hospital, at VA, and through the telephone with VA.  The Veteran's son indicated in a 2011 statement that the Veteran sometime stays in bed because of his back.  Implicit within this statement, however, is that staying in bed is the Veteran's doing rather than a prescribed requirement from a physician.  Yet he competently and credibly indicated that bed rest was prescribed as a result of his 2009 treatment at a private hospital.  

Bed rest of at least four weeks, the minimum duration required for a 40 percent evaluation, nevertheless is not shown within any 12 month period.  The prescribed 2009 bed rest referenced by the Veteran was competently and credibly reported by him to last only two weeks.  As noted above, references to bed rest prescribed by a physician have not been made for any other year.

It follows that use of the Formula for Rating IVDS would result in a rating of less than 40 percent.  The 40 percent evaluation assigned under the General Rating Formula therefore stands as the higher evaluation.  

The Board lastly notes the following.  Consideration has been given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above findings.  However, this statute, regulation, and case do not apply because these findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted pursuant to Francisco v. Brown, 7 Vet. App. at 55, and Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

B.  Extraschedular

The above determination continuing the Veteran's 40 percent evaluation for his lumbar spine disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  To the extent that a referral is warranted for consideration of the assignment of an evaluation on an extraschedular basis 38 C.F.R. § 3.321(b), the Board finds such issue to be inextricably intertwined with the issue of TDIU being remanded below.  


ORDER

An evaluation in excess of 40 percent for a lumbar spine disability is denied.


REMAND

The issues of entitlement to a separate evaluation for lower extremity neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability, entitlement to an initial evaluation in excess of 10 percent for depressive disorder NOS, and entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.


I.  Lower Extremity Neurologic Abnormalities

To reiterate the above, the General Rating Formula provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).  Neuralgia, neuritis, and paralysis with respect to the lower extremities are evaluated based upon which nerve is affected.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8730.  For each nerve, ratings are assigned based upon severity.  Id.  Of particular import, then, is whether the neuralgia, neuritis, or paralysis is incomplete but mild, incomplete but moderate, incomplete but moderately severe or severe, or complete.  Id.

Since he filed his claim in May 2008, the Veteran has complained of lower extremity problems particularly with respect to his left leg but also with respect to his right leg.  Such problems include numbness, weakness, a tingling sensation, and burning, stabbing pain.  The medical evidence of record contains many indications of neurologic abnormalities affecting the lower extremities that may result from the Veteran's service-connected low back disorder.  However, these indications are varied and are not specific enough in description to allow VA to properly determine the existence, extent and proper separate evaluation of any such neurologic abnormality under 38 C.F.R. § 4.124a.

Radiculopathy, neuropathy, and peripheral neuropathy are mentioned in conjunction with the Veteran's lumbar spine in VA treatment records.  The Veteran's diagnosed degenerative arthritis was "with left L4 radiculopathy" at the June 2008 VA spine examination.

The Veteran underwent contemporaneous VA spine and peripheral nerves examinations in September 2009.  The spine exam diagnoses included "sciatic bilateral lower extremity left [greater than] right."  The peripheral nerves examination diagnosis was "[b]ilateral lower extremity radiculopathy from the DDD lumbar spine left [more than] right."  Nerve dysfunction, paralysis, neuritis, and neuralgia were all found to be present.  However, physical examination results found not motor or reflex abnormalities to either lower extremity, and only the left lower extremity exhibited sensory deficits.  Specifically, the only nerve identified as affected was the "L4 cutaneous nerve distribution."  A January 2009 energy-dispersive X-ray showed evidence of old, chronic left S1 radiculopathy.

November 2010 VA spine examination includes a diagnosis of chronic left S1 radiculopathy.  On physical examination, sensory deficits were noted to affect the left peroneal and sural nerves in the dorsal foot.  

Given the above, the Board finds that entitlement to a separate evaluation for neurologic abnormalities of either lower extremity, particularly the left, or of both lower extremities may be warranted.  Yet more information is needed to adjudicate this issue.  Specifically, the precise nature of the Veteran's neurologic abnormalities of the left leg is unknown.  Radiculopathy as well as sciatica have been diagnosed.  The radiculopathy has been identified both as L4 radiculopathy as well as S1 radiculopathy.  With respect to the right leg, whether neurologic abnormalities were temporary or are chronic is unknown.  Various nerves on the left side have been identified as being affected, but an identification specific enough to allow for evaluation under 38 C.F.R. § 4.124a remains elusive.  For instance, the sural nerve is not a term provided for under the rating code.  And the peroneal nerve is described as various parenthetical descriptions, as follows: External popliteal nerve (common peroneal); musculocutaneous nerve (superficial peroneal); and anterior tibial nerve (deep peroneal).  See 38 C.F.R. § 4.124a, Diagnostic Codes 8251-8253.  As these codes provide for widely varying evaluations, more specific information is needed for VA to fully and fairly adjudicate this issue.

Indeed, only after determinations are made regarding the above can fully informed determinations be made that any confirmed chronic left leg or right leg neurologic abnormalities manifested by the Veteran are secondary to his lumbar spine disability.  For all such related abnormalities, whether of the left leg or of the right leg, very specific identification of the nerve or nerves affected is required for rating purposes.  So is the severity of the effect on that nerve identified as being impacted mildly to severely incompletely or completely.

In order to made the aforementioned determinations, specifications, and identifications, additional development in the form of a VA medical examination complete with medical opinion is necessary.  Undertaking this action requires a remand.

II.  Depressive Disorder NOS

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ/RO and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a SOC shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

As noted in the introduction, a March 2010 rating decision of the AOJ/RO granted service connection and assigned an initial evaluation of 10 percent for depressive disorder NOS.  The Veteran's representative indicated that the evidence clearly supported a higher rating 10 percent in a statement entitled "Notice of Disagreement - Notice of Intent to Appeal" dated in November 2010.  No SOC concerning the issue of entitlement to an initial evaluation in excess of 10 percent for depressive disorder NOS has been prepared to date, however.  A remand is necessary so that this task may be accomplished.

III.  TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  The following will be considered as one disability:  (1) disabilities of 1 or both upper extremities or of 1 or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

The Board determined above that the Veteran's 40 percent evaluation for his lumbar spine disability was correct.  In addition to this disability, he was service-connected for a back scar at 10 percent, a variety of other scars each rated as noncompensable, acne conglobata rated as noncompensable, and status post fractures of his right ring finger and nasal bone each rated as noncompensable when the claim was filed.  The combined rating for these disabilities was 50 percent.  See 38 C.F.R. § 4.25.  This combined rating remained at 50 percent when service connection was granted and a 10 percent evaluation was established for depressive disorder NOS effective December 4, 2008.  Id.  It increased to 60 percent on December 13, 2009.  Id.  This is because an August 2010 rating decision granted service connection for a right knee disability, a left knee disability, and chronic rhinitis and assigned respective ratings of 10 percent, 10 percent, and noncompensable effective as of this date.

All of these percentages are subject to change, however.  The issues of entitlement to a separate evaluation for lower extremity neurologic abnormalities as secondary to a lumbar spine disability and entitlement to an initial evaluation in excess of 10 percent for depressive disorder NOS are remanded herein.  Whether any lower extremity neurologic abnormalities will be added to the Veteran's service-connected disabilities indeed has yet to be determined for the reasons set forth above.  The current severity of his service-connected depressive disorder NOS also has yet to be determined conclusively for the reasons set forth above.

Decisions must be made in these regards before the combined effect on employment from the Veteran's service-connected disabilities can be determined.  The Board thus finds the issue of entitlement to a TDIU to be "inextricably intertwined" with the issues of entitlement to a separate evaluation for lower extremity neurologic abnormalities as secondary to a lumbar spine disability and to an initial evaluation in excess of 10 percent for depressive disorder NOS.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (both holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  

The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Accordingly, adjudication of the issue of entitlement to a TDIU is deferred until the issues of entitlement to a separate evaluation for lower extremity neurologic abnormalities as secondary to a lumbar spine disability and entitlement to an initial evaluation in excess of 10 percent for depressive disorder NOS both are adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file pertinent updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, provide the Veteran and his representative with a SOC regarding the issue of entitlement to an initial evaluation in excess of 10 percent for depressive disorder NOS.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, it must include notification that this issue shall be returned to the Board if, and only if, a timely substantive appeal is filed.

3.  After completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA examination regarding lower extremity neurologic abnormalities.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  This shall include, at a minimum, those necessary to specify any and nerve affected as described in 38 C.F.R. § 4.124a and to identify the severity of that effect (from mildly to severely incomplete or complete).

An opinion as to the precise nature/diagnosis of any existing chronic neurologic abnormality of the left leg and of the right leg thereafter shall be rendered by the examiner.  Specific comment shall be made on the other diagnoses of record in doing so.  For each disability diagnosed, the examiner finally shall opine with respect to etiology as to whether it is at least as likely as not (a 50 percent or greater probability) secondary to the Veteran's lumbar spine disability.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided in this regard.  

All of the above actions shall be documented fully in an examination report.

4.  Finally readjudicate the issues of entitlement to a separate evaluation for lower extremity neurologic abnormalities as secondary to a lumbar spine disability and entitlement to a TDIU.  If the benefit sought is not granted in full for either of these issues, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


